Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. William Graham on Wednesday, September 29, 2021.

The application has been amended as follows:

Specification:

Page 5, paragraph 0026, line 4, replaced “member” with --members--.
Page 5, paragraph 0028, line 4, inserted --  Rim 34 defines an opening having a width along a width of the rim 34 as shown in Fig. 3.-- after “for example.”
Page 6, paragraph 0029, line 14, replaced “fantom” with --phantom--.
Page 6, paragraph 0029, line 15, replaced “21’” with --20”--.

Claims:

Claim 1.  A live bait pen, which includes:
a porous housing having a top end and a bottom end, a fence framework and an interior defined therein to contain live bait therein, said porous housing having a rim at said bottom end which defines an opening having a width extending along a width of said rim, said opening allowing communication between the interior and an ambient environment outside of said porous housing;
a central axial member fixed centrally within said porous housing;
a movable container surface disposed within said housing and mounted to a central collar, said collar extending upward from said movable container surface and slidably receiving said central axial  axial , wherein said width of said opening is greater than a width of said collar;
a line having an upper end above said top end and a lower end extending though said top end and connecting to said collar; and
an openable lid operably disposed on said top end to provide easy insertion and removal of bait to and from said pen.

 at least one of said movable container surface and said lid [[pen]] includes one of solid and open framework of metal and plastic.

Claim 5.  The live bait pen of claim 1, wherein said lid includes at least two pieces separated by a transverse member interconnecting a top of 

Claim 6.  The live bait pen of claim 5, wherein at least one of said at least two pieces is [[are]] configured to be openable.

Claim 8.  The live bait pen of claim 1, wherein said line is of a sufficient length to permit said movable container surface to move 









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a live bait pen, which includes said porous housing having a rim at said bottom end which defines an opening having a width extending along a width of said rim, said opening allowing communication between the interior and an ambient environment outside of said porous housing; and wherein said width of said opening is greater than a width of said collar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA